Exhibit 10.2

 

Performance-Based Vesting Version

 

CUBIC CORPORATION

 

2005 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND
RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Cubic Corporation, a Delaware corporation (the “Company”), pursuant to its 2005
Equity Incentive Plan (the “Plan”), hereby grants to the participant listed
below (“Participant”), an award of restricted stock units (“Restricted Stock
Units” or “RSUs”) with respect to the number of shares of the Company’s Common
Stock (the “Shares”) indicated below. Each RSU is hereby granted in tandem with
a corresponding dividend equivalent, as further described in Article II of the
Restricted Stock Unit Agreement (the “Dividend Equivalents”).  This award for
Restricted Stock Units and Dividend Equivalents (this “Award”) is subject to all
of the terms and conditions as set forth herein, in the Restricted Stock Unit
Award Agreement attached hereto as Exhibit A (the “Restricted Stock Unit
Agreement”) and in the Plan, each of which are incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Grant Notice and the Restricted Stock Unit
Agreement.

 

Participant:

 

 

 

 

 

Grant Date:

 

 

 

 

 

Target Number of RSUs (as adjusted pursuant to Article II and Section 4.2):

 

 

 

 

 

Maximum Number of RSUs (as adjusted pursuant to Article II and Section 4.2):

 

 

 

 

 

Distribution Schedule:

 

Subject to the terms of the Restricted Stock Unit Agreement, the RSUs (and their
corresponding Dividend Equivalents) shall be distributable in accordance with
Section 1.1 of the Restricted Stock Unit Agreement.

 

 

 

Vesting Schedule:

 

Subject to the terms of the Restricted Stock Unit Agreement, the RSUs shall vest
as set forth on Exhibit B to this Grant Notice.

 

By electronically accepting this Grant Agreement, Participant agrees to be bound
by the terms and conditions of the Plan, the Restricted Stock Unit Agreement and
this Grant Notice.  Participant has reviewed the Restricted Stock Unit
Agreement, the Plan and this Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of this Grant Notice, the Restricted Stock
Unit Agreement and the Plan.  Participant has been provided with a copy or
electronic access to a copy of the prospectus for the Plan. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board (or any Committee to which administration of the
Plan has been delegated by the Board) upon any questions arising under the Plan,
this Grant Notice or the Restricted Stock Unit Agreement.  The Award is subject
to the terms and conditions of the Plan which are incorporated herein by
reference. In the event of any inconsistency between the Plan and the Restricted
Stock Unit Agreement, the terms of the Plan shall control.

 

Participant acknowledges that his or her acceptance of the terms and conditions
of the Plan, the Restricted Stock Unit Agreement and this Grant Notice by his or
her electronic acceptance of the Grant Agreement is a condition to the receipt
of this Award.  As a result, unless otherwise determined by the Board (or any
Committee to which administration of the Plan has been delegated by the Board),
in the event Participant does not electronically accept this Grant Agreement
within ninety (90) days of the Grant Date, this Award shall be forfeited and
Participant shall have no further rights thereto.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “Agreement”) is attached,
the Company has granted to Participant the right to receive the number of RSUs
set forth in the Grant Notice, and their corresponding Dividend Equivalents
pursuant to Article II, subject to all of the terms and conditions set forth in
this Agreement, the Grant Notice and the Plan.

 

ARTICLE I

 

AWARD OF RESTRICTED STOCK UNITS

 

1.1                               Award of Restricted Stock Units.

 

(a)                                 Award. In consideration of Participant’s
continued employment or service with the Company or any Affiliate thereof and
for other good and valuable consideration, the Company hereby grants to
Participant the right to receive the number of RSUs set forth in the Grant
Notice and their corresponding Dividend Equivalents pursuant to Article II,
subject to all of the terms and conditions set forth in this Agreement, the
Grant Notice and the Plan. Prior to actual issuance of any Shares, the RSUs, the
Dividend Equivalents and the Award represent an unsecured obligation of the
Company, payable only from the general assets of the Company.

 

(b)                                 Vesting. The RSUs subject to the Award shall
vest in accordance with the Vesting Schedule set forth in Exhibit B to the Grant
Notice. Unless and until the RSUs have vested in accordance with the Vesting
Schedule set forth in the Grant Notice, Participant will have no right to any
distribution with respect to such RSUs.  Unless otherwise provided in Exhibit B
to the Grant Notice, in the event of Participant’s termination of Continuous
Service prior to the vesting of all of the RSUs, any unvested RSUs will
terminate automatically without any further action by the Company and be
forfeited without further notice and at no cost to the Company.

 

(c)                                  Distribution of RSUs.

 

(i)                                     Shares of Common Stock shall be
distributed to Participant (or in the event of Participant’s death, to his or
her estate) with respect to Participant’s vested RSUs within ten (10) days
following the date on which such RSUs vest as specified in the Vesting Schedule
set forth in Exhibit B to the Grant Notice (or, in the event the vesting date is
the date of a Change in Control, the RSUs (and their corresponding Dividend
Equivalents) shall be settled immediately prior to such Change in Control),
subject to the terms and provisions of the Plan and this Agreement.

 

(ii)                                  All distributions of the RSUs shall be
made by the Company in the form of whole shares of Common Stock.

 

(iii)                               Neither the time nor form of distribution of
Common Stock with respect to the RSUs and the Dividend Equivalents may be
changed, except as may be permitted by the Board (or any Committee to which
administration of the Plan has been delegated by the Board) in accordance with
the Plan and Section 409A of the Code and the Treasury Regulations thereunder.

 

--------------------------------------------------------------------------------


 

(d)                                 Generally. Shares issued under the Award
shall be issued to Participant or Participant’s beneficiaries, as the case may
be, at the sole discretion of the Board (or any Committee to which
administration of the Plan has been delegated by the Board), in either
(i) uncertificated form, with the Shares recorded in the name of Participant in
the books and records of the Company’s transfer agent with appropriate notations
regarding the restrictions on transfer imposed pursuant to this Agreement; or
(ii) certificate form.  In no event will fractional shares be issued upon
settlement of the Award.  In lieu of any fractional Share, the Company shall
make a cash payment to Participant equal to the Fair Market Value of such
fractional Share on the date the RSUs and the Dividend Equivalents are settled
pursuant to this Section 1.1.

 

1.2                               Tax Withholding.

 

(a)                                 The Company shall not be obligated to
deliver any certificate representing Shares issuable with respect to the RSUs or
any cash payment in respect of the Dividend Equivalents to Participant or his or
her legal representative unless and until Participant or his or her legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state, local and foreign taxes applicable with respect to the taxable
income of Participant resulting from the vesting of the RSUs or the Dividend
Equivalents, the distribution of the Shares issuable with respect thereto, the
settlement of the Dividend Equivalents, or any other taxable event related to
the RSUs or the Dividend Equivalents (the “Tax Withholding Obligation”).

 

(b)                                 Unless Participant elects to satisfy the Tax
Withholding Obligation by some other means in accordance with clause (c) below,
prior to the time the Tax Withholding Obligation arises, Participant’s
acceptance of this Award constitutes Participant’s instruction and authorization
to the Company to, and the Company shall, withhold a net number of vested Shares
otherwise issuable pursuant to the RSUs having a then-current Fair Market Value
not exceeding the amount necessary to satisfy the Tax Withholding Obligation of
the Company and its Affiliates with respect to the vesting or distribution of
the RSUs based on the minimum applicable statutory withholding rates.  In the
event Participant’s Tax Withholding Obligation will be satisfied under this
Section 1.2(b), then the Company may elect to instruct any brokerage firm
determined acceptable to the Company for such purpose to sell on Participant’s
behalf a whole number of shares from those Shares issuable to Participant upon
settlement of the RSUs as the Company determines to be appropriate to generate
cash proceeds sufficient to satisfy Participant’s Tax Withholding Obligation
with respect to the vesting or distribution of the RSUs.  Participant’s
acceptance of this Award constitutes Participant’s instruction and authorization
to the Company and such brokerage firm to complete the transactions described
above, including the transactions described in the previous sentence, as
applicable.  Any Shares to be sold at the Company’s direction through a
broker-assisted sale will be sold on the day the Tax Withholding Obligation with
respect to the vesting or distribution of the RSUs arises or as soon thereafter
as practicable.  The Shares may be sold as part of a block trade with other
participants of the Plan in which all participants receive an average price. 
Participant will be responsible for all broker’s fees and other costs of sale,
and Participant agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale. To the extent the
proceeds of such sale exceed Participant’s Tax Withholding Obligation with
respect to the vesting or distribution of the RSUs, the Company agrees to pay
such excess in cash to Participant as soon as practicable. Participant
acknowledges that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy Participant’s Tax Withholding Obligation.

 

A-2

--------------------------------------------------------------------------------


 

(c)                                  At any time not less than five (5) business
days before any Tax Withholding Obligation arises, Participant may elect to
satisfy the Tax Withholding Obligation by delivering to the Company an amount
that the Company determines is sufficient to satisfy the Tax Withholding
Obligation in one or more of the forms specified below:

 

(i)                                     by the deduction of such amount from
other compensation payable to Participant;

 

(ii)                                  by tendering vested Shares owned by
Participant having a then-current Fair Market Value not exceeding the amount
necessary to satisfy the Tax Withholding Obligation of the Company and its
Affiliates based on the minimum applicable statutory withholding rates; or

 

(iii)                               through the delivery of a notice that
Participant has placed a market sell order with a broker acceptable to the
Company with respect to the Shares issuable pursuant to the RSUs then vesting
and that the broker has been directed to pay a sufficient portion of the net
proceeds of the sale to the Company or its Affiliate with respect to which the
Tax Withholding Obligation arises in satisfaction of such obligation; provided
that payment of such proceeds is then made to the Company or the applicable
Affiliate at such time as may be required by the Board (or any Committee to
which administration of the Plan has been delegated by the Board), but in any
event not later than the settlement of such sale; or

 

(iv)                              in any combination of the foregoing.

 

(d)                                 To the maximum extent permitted by
applicable law, the Company further has the authority to deduct or withhold such
amount as is necessary to satisfy any Tax Withholding Obligation from other
compensation payable to Participant with respect to any taxable event arising
from vesting of the RSUs or the Dividend Equivalents, the receipt of the Shares
upon settlement of the RSUs or the settlement of the Dividend Equivalents.

 

ARTICLE II

 

DIVIDEND EQUIVALENTS

 

2.1                               Grant of Dividend Equivalents.  The Company
hereby grants to Participant an award of Dividend Equivalents as set forth in
this Article II (the “Dividend Equivalents”), subject to all of the terms and
conditions in this Agreement and the Plan.  The Dividend Equivalents hereunder
shall remain outstanding from the Grant Date through the earlier to occur of
(a) the termination or forfeiture for any reason of the RSU to which such
Dividend Equivalent corresponds, or (b) the delivery to Participant of the
shares of Common Stock underlying the RSU to which such Dividend Equivalent
corresponds.  Participant shall not be entitled to any payment under a Dividend
Equivalent with respect to any dividend with a record date that occurs prior to
the Grant Date or after the termination of such RSU for any reason, whether due
to payment, forfeiture or otherwise.  If any RSU linked to a Dividend Equivalent
fails to vest and is forfeited for any reason, then (a) the linked Dividend
Equivalent shall be forfeited as well, (b) any amounts otherwise payable in
respect of such Dividend Equivalent shall be forfeited without payment, and
(c) the Company shall have no further obligations in respect of such Dividend
Equivalent.

 

2.2                               Payment of Dividend Equivalents.  Dividend
Equivalents shall be paid in cash only on the number of shares of Common Stock
underlying the RSUs that vest in accordance with this Agreement by determining
the sum of the cash dividends paid or payable on such number of shares of Common
Stock with respect to each record date that occurs between the Grant Date and
the date on which the RSUs are settled pursuant to Section 1.1(c) (without any
interest or compounding).  The payment of cash in settlement of the Dividend
Equivalents shall occur at the same time as the vested RSUs to which such
Dividend Equivalents correspond are settled pursuant to Section 1.1(c).

 

A-3

--------------------------------------------------------------------------------


 

2.3                               Separate Payments.  Dividend Equivalents and
any amounts that may become distributable in respect thereof shall be treated
separately from the RSUs and the rights arising in connection therewith for
purposes of the designation of time and form of payments required by
Section 409A of the Code.

 

ARTICLE III

 

RESTRICTIONS

 

3.1                               Award and Interests Not Transferable. This
Award, including the RSUs awarded hereunder and the Dividend Equivalents, may
not be sold, pledged, assigned or transferred in any manner other than by will
or the laws of descent and distribution, unless and until the Shares issuable
pursuant to the Award have been issued, and all restrictions applicable to such
Shares have lapsed. This Award and the rights and privileges conferred hereby,
including the RSUs and the Dividend Equivalents awarded hereunder, shall not be
liable for the debts, contracts or engagements of Participant or his or her
successors in interest and shall not be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

 

3.2                               Rights as Stockholder. Neither Participant nor
any person claiming under or through Participant shall have any of the rights or
privileges of a stockholder of the Company in respect of any Shares issuable
hereunder unless and until certificates representing such Shares (which may be
in uncertificated form) will have been issued and recorded on the books and
records of the Company or its transfer agents or registrars, and delivered to
Participant (including through electronic delivery to a brokerage account).
After such issuance, recordation and delivery, Participant shall have all the
rights of a stockholder of the Company, including with respect to the right to
vote the Shares and the right to receive any cash or share dividends or other
distributions paid to or made with respect to the Shares.

 

3.3                               Trading Restrictions.  The Company may
establish periods from time to time during which Participant’s ability to engage
in transactions involving the Company’s Common Stock is subject to specific
restrictions (“Restricted Periods”).  Participant may be subject to restrictions
giving rise to a Restricted Period for any reason that the Company determines
appropriate, including, restrictions generally applicable to employees or groups
of employees or restrictions applicable to Participant during an investigation
of allegations of misconduct or conduct detrimental to the Company or any
Affiliate by Participant.

 

3.4                               Award Subject to Clawback.  This Award,
including the RSUs and the Dividend Equivalents awarded hereunder, and any
Shares issuable upon vesting of the RSUs or the cash issuable upon settlement of
the Dividend Equivalents, are subject to forfeiture, recovery by the Company or
other action pursuant to any clawback or recoupment policy which the Company may
adopt from time to time pursuant to laws or regulations, including without
limitation, any such policy with the Company may be required to adopt under the
Dodd-Frank Wall Street Reform and Consumer Protection Act and implementing
rules and regulations thereunder, or as otherwise required by applicable law.

 

A-4

--------------------------------------------------------------------------------


 

3.5                               Conditions to Issuance of Shares or Settlement
of Award.  The Company shall not be required to issue or deliver any Shares
issuable upon the vesting of the RSUs or settle the Dividend Equivalents prior
to the fulfillment of all of the following conditions:  (a) the admission of the
Shares to listing on all stock exchanges on which such Shares are then listed,
(b) the completion of any registration or other qualification of the Shares
under any state or federal law or under rulings or regulations of the U.S.
Securities and Exchange Commission or other governmental regulatory body, which
the Board (or any Committee to which administration of the Plan has been
delegated by the Board) shall, in its sole and absolute discretion, deem
necessary and advisable, (c) the obtaining of any approval or other clearance
from any state or federal governmental agency that the Board (or any Committee
to which administration of the Plan has been delegated by the Board) shall, in
its absolute discretion, determine to be necessary or advisable, (d) the lapse
of any such reasonable period of time following the date the RSUs vest as the
Board (or any Committee to which administration of the Plan has been delegated
by the Board) may from time to time establish for reasons of administrative
convenience, and (e) the receipt by the Company of full payment of any
applicable withholding tax in any manner permitted under Section 1.2 above.

 

ARTICLE IV

 

OTHER PROVISIONS

 

4.1                               No Right to Continued Employment, Service or
Awards.

 

(a)                                 Nothing in the Plan, the Grant Notice, or
this Agreement shall confer upon Participant any right to continue in the employ
or service of the Company or any Affiliate or shall interfere with or restrict
in any way the rights of the Company and any Affiliate, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, except to the extent expressly provided
otherwise in a written agreement between the Company or any Affiliate and
Participant.

 

(b)                                 The grant of the Award is a one-time benefit
and does not create any contractual or other right to receive a grant of Awards
or benefits in lieu of Awards in the future.  Future grants, if any, will be at
the sole discretion of the Company.  In addition, the value of the Award is an
extraordinary item of compensation outside the scope of any employment
contract.  As such, the Award is not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments. The future value of the underlying Common Stock is unknown and
cannot be predicted with certainty.

 

4.2                               Adjustments. Participant acknowledges that the
Award, including the vesting of the Award and the number of Shares subject to
the Award, is subject to adjustment in the discretion of the Board (or any
Committee to which administration of the Plan has been delegated by the Board)
upon the occurrence of certain events as provided in this Agreement and
Section 11 of the Plan.

 

4.3                               Notices.  Any notice to be given under the
terms of this Agreement to the Company shall be addressed to the Company in care
of the Secretary of the Company at the Company’s corporate headquarters or to
the then-current email address for the Secretary of the Company, and any notice
to be given to Participant shall be addressed to Participant at the most recent
physical or email address for Participant listed in the Company’s personnel
records. By a notice given pursuant to this Section 3.3, either party may
hereafter designate a different address for notices to be given to that party.
Any notice shall be deemed duly given when sent via email or when sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service.

 

4.4                               Titles.  Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.

 

A-5

--------------------------------------------------------------------------------


 

4.5                               Governing Law; Venue; Severability. The laws
of the State of California shall govern the interpretation, validity,
administration, enforcement and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws. The parties agree that any suit, action, or proceeding arising out of or
relating to the Plan or this Agreement shall be brought in the United States
District Court for the Southern District of California (or should such court
lack jurisdiction to hear such action, suit or proceeding, in a California state
court in San Diego County, California) and that the parties shall submit to the
jurisdiction of such court. The parties irrevocably waive, to the fullest extent
permitted by law, any objection a party may have to the laying of venue for any
such suit, action or proceeding brought in such court. THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING. If any one or more provisions of this Agreement
shall for any reason be held invalid or unenforceable, it is the specific intent
of the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

 

4.6                               Conformity to Securities Laws. Participant
acknowledges that the Plan, the Grant Notice and this Agreement are intended to
conform to the extent necessary with all provisions of the Securities Act and
the Exchange Act and any and all regulations and rules promulgated thereunder by
the United States Securities and Exchange Commission, including, without
limitation, Rule 16b-3 under the Exchange Act. Notwithstanding anything herein
to the contrary, the Plan shall be administered, and the Awards are granted,
only in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan, the Grant Notice and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

 

4.7                               Tax Representations. Participant has reviewed
with Participant’s own tax advisors the federal, state, local and foreign tax
consequences of this investment and the transactions contemplated by the Grant
Notice and this Agreement. Participant is relying solely on such advisors and
not on any statements or representations of the Company or any of its agents.
Participant understands that Participant (and not the Company) shall be
responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Agreement.

 

4.8                               Successors and Assigns. The Company may assign
any of its rights under this Agreement to single or multiple assignees, and this
Agreement shall inure to the benefit of the successors and assigns of the
Company. Subject to the restrictions on transfer set forth herein, this
Agreement shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.

 

4.9                               Limitations Applicable to Section 16 Persons.
Notwithstanding any other provision of the Plan or this Agreement, if
Participant is subject to Section 16 of the Exchange Act, the RSUs, the Dividend
Equivalents, the Plan and this Agreement shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by applicable law, this Agreement shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.

 

4.10                        Amendment, Suspension and Termination. To the extent
permitted by the Plan, this Agreement may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board (or any Committee to which administration of the Plan has been
delegated by the Board); provided that, except as may otherwise be provided by
the Plan, no amendment, modification, suspension or termination of this
Agreement shall impair any rights or obligations under this Agreement in any
material way without the prior written consent of Participant.

 

A-6

--------------------------------------------------------------------------------


 

4.11                        Paperless Administration.  By accepting this Award,
Participant hereby agrees to receive documentation related to the Award by
electronic delivery, such as a system using an internet website or interactive
voice response, maintained by the Company or a third party designated by the
Company.

 

4.12                        Entire Agreement.  The Plan, the Grant Notice and
this Agreement constitute the entire agreement of the parties and supersede in
their entirety all oral, implied or written promises, statements,
understandings, undertakings and agreements between the Company and Participant
with respect to the subject matter hereof, including without limitation, the
provisions of any employment agreement or offer letter regarding equity awards
to be awarded to Participant by the Company, or any other oral, implied or
written promises, statements, understandings, undertakings or agreements by the
Company or any of its representatives regarding equity awards to be awarded to
Participant by the Company.

 

4.13                        Section 409A.

 

(a)                                 Notwithstanding any other provision of the
Plan, this Agreement or the Grant Notice, the Plan, this Agreement and the Grant
Notice shall be interpreted in accordance with, and incorporate the terms and
conditions required by, Section 409A of the Code (together with any Treasury
Regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
Grant Date, “Section 409A”). The Board (or any Committee to which administration
of the Plan has been delegated by the Board) may, in its discretion, adopt such
amendments to the Plan, this Agreement or the Grant Notice or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Board (or any Committee
to which administration of the Plan has been delegated by the Board) determines
are necessary or appropriate to comply with the requirements of Section 409A.

 

(b)                                 This Agreement is not intended to provide
for any deferral of compensation subject to Section 409A of the Code, and,
accordingly, the Shares issuable pursuant to the RSUs and the cash issuable upon
settlement of the Dividend Equivalents corresponding thereto shall be
distributed to Participant no later than the later of: (i) the fifteenth (15th)
day of the third month following Participant’s first taxable year in which such
RSUs are no longer subject to a substantial risk of forfeiture, and (ii) the
fifteenth (15th) day of the third month following first taxable year of the
Company in which such RSUs are no longer subject to substantial risk of
forfeiture, as determined in accordance with Section 409A and any Treasury
Regulations and other guidance issued thereunder.

 

(c)                                  For purposes of Section 409A of the Code
(including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), each payment that Participant may be eligible to
receive under this Agreement shall be treated as a separate and distinct
payment.

 

A-7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

 

VESTING SCHEDULE

 

1.                                      Performance-Based Vesting.  The RSUs
shall vest based on the Company’s Sales Growth Rate (as defined below), Return
on Equity (as defined below) and EBITDA Growth Rate (as defined below) for the
Performance Period (as defined below) as follows:

 

(a)                                 Performance Vesting Provisions.  In the
event the Measurement Date (as defined below) occurs on September 30, 2016, such
number of RSUs shall vest on the Determination Date (as defined below) as is
determined as follows:

 

(i)                                     Sales Growth.  Such number of RSUs shall
vest based on the Company’s calculated Sales Growth Factor during the
Performance Period as is determined by multiplying (i) the Target RSUs set forth
in the Grant Notice, by (ii) 40%, by (iii) Sales Growth Achievement Percentage
(as defined in the chart below) determined pursuant to the chart set forth below
as of the Measurement Date.

 

Sales Growth Rate For
Performance Period

 

Sales Growth Factor

 

Sales Growth Achievement
Percentage

 

Less than 2.5%/year

 

1.0500

 

0

%

2.5%/year

 

1.0500

 

25

%

5.0%/year

 

1.1000

 

100

%

7.5%/year or Greater

 

1.1500 or Greater

 

200

%

 

If the Company’s Sales Growth Factor during the Performance Period is between
two achievement levels, the Sales Growth Achievement Percentage shall be
determined by linear interpolation between the applicable achievement levels.

 

(ii)                                  Return on Equity Performance.  Such number
of RSUs shall vest based on the Company’s Return on Equity during the
Performance Period as is determined by multiplying (i) the Target RSUs set forth
in the Grant Notice, by (ii) 30%, by (iii) the Return on Equity Achievement
Percentage (as defined in the chart below) determined pursuant to the chart set
forth below as of the Measurement Date.

 

Return on Equity Achieved
During Performance Period

 

Return on Equity Achievement
Percentage

 

Less than 8.000%

 

0

%

8.000%

 

25

%

11.00%

 

100

%

14.000% or Greater

 

200

%

 

If the Company’s Return on Equity achievement is between two achievement levels,
the Return on Equity Achievement Percentage shall be determined by linear
interpolation between the applicable achievement levels.

 

B-1

--------------------------------------------------------------------------------


 

(iii)                               EBITDA Growth.  Such number of RSUs shall
vest based on the Company’s calculated EBITDA Growth Factor during the
Performance Period as is determined by multiplying (i) the Target RSUs set forth
in the Grant Notice, by (ii) 30%, by (iii) EBITDA Growth Achievement Percentage
(as defined in the chart below) determined pursuant to the chart set forth below
as of the Measurement Date.

 

EBITDA Growth Rate for
Performance Period

 

EBITDA Growth
Factor

 

EBITDA Growth
Achievement
Percentage

 

Less than 3.0%/year

 

1.0600

 

0

%

3.0%/year

 

1.0600

 

25

%

6.0% /year

 

1.1200

 

100

%

9.0%/year or Greater

 

1.1800 or Greater

 

200

%

 

If the Company’s EBITDA Growth Factor during the Performance Period is between
two achievement levels, the EBITDA Growth Achievement Percentage shall be
determined by linear interpolation between the applicable achievement levels.

 

(iii)                               Continued Service Requirement.  Subject to
clauses (b) and (c) below, Participant must not have experienced a termination
of Continuous Service prior to September 30, 2016 in order to be eligible for
vesting pursuant to this clause (a).

 

(b)                                 Vesting Upon a Change in Control. 
Notwithstanding the foregoing, such number of RSUs shall vest immediately prior
to the date of such Change in Control as is equal to the Target RSUs. 
Participant must not have experienced a termination of Continuous Service prior
to the date of such Change in Control in order to be eligible for vesting
pursuant to this clause (b).

 

(c)                                  Vesting Upon Covered Termination, Death or
Disability.  Notwithstanding the foregoing, such number of RSUs as is equal to
the Target RSUs shall vest immediately in the event Participant’s Continuous
Service terminates as a result of his or her Covered Termination, death or
Disability; provided, however, that in the event of Participant’s Covered
Termination, the Target RSUs shall be multiplied by the percentage determined by
dividing (x) the number of calendar days elapsed from the beginning of the
Performance Period through and including the date of such Covered Termination,
by (y) one thousand ninety-five.

 

2.                                      Forfeiture.  Any portion of the Award
and any RSUs which do not vest pursuant to Section 1 above shall automatically
and without further action be cancelled and forfeited by Participant, and
Participant shall have no further right or interest in or with respect to such
portion of the Award or RSUs.

 

3.                                      Definitions.  For purposes of this
Agreement, the following terms shall have the meanings given below:

 

(a)                                 “Actual Cumulative Sales Amount” means the
aggregate of the Company’s Sales during the Performance Period, determined in
accordance with accounting principles generally accepted in the United States.

 

(b)                                 “Actual Cumulative EBITDA Amount” means the
aggregate of the Company’s EBITDA (as defined below) during the Performance
Period, as presented in the Company’s filings with the U.S. Securities and
Exchange Commission.

 

(c)                                  “Baseline Cumulative Sales Amount” means
$4,082,169,000.

 

B-2

--------------------------------------------------------------------------------


 

(d)                                 “Baseline Cumulative EBITDA Amount” means
$337,848,000.

 

(e)                                  “Constructive Termination” means a
voluntary termination of employment by Participant after one of the following is
undertaken without Participant’s express written consent:

 

(i)                                     a substantial reduction in the nature or
scope of Participant’s authority, duties, function or responsibilities (and not
simply a change in title or reporting relationships);

 

(ii)                                  a material reduction in Participant’s base
compensation (except for base compensation decreases generally applicable to the
Company’s other similarly-situated employees); or

 

(iii)                               an increase in Participant’s one-way driving
distance from Participant’s principal personal residence to the principal office
or business location at which Participant is required to perform services of
more than 50 miles, except for required travel for the Company’s business to the
extent substantially consistent with Participant’s prior business travel
obligations;

 

(iv)                              a material breach by the Company of any
provisions of this Agreement or any enforceable written agreement between the
Company and Participant.

 

Notwithstanding the foregoing, a voluntary termination shall not be deemed a
Constructive Termination unless (x) Participant provides the Company with
written notice that Participant believes that an event described above has
occurred, (y) such notice is given within three (3) months of the date the event
occurred, and (z) the Company does not rescind or cure the conduct giving rise
to the event described above within ten (10) days of receipt by the Company of
such notice from Participant.  A Participant’s resignation from employment with
the Company for Good Reason must occur within ninety (90) days following the
expiration of the foregoing cure period.

 

(f)                                   “Covered Termination” shall mean
Participant’s Involuntary Termination Without Cause or Constructive Termination.

 

(g)                                  “Determination Date” means the date on
which the Committee certifies in writing the Company’s Sales Growth Rate and
Return on Equity for the Performance Period.  The Company expects the
Determination Date will occur prior to November 30, 2016, but in all events such
date shall occur during 2016.

 

(h)  “EBITDA” means net income attributable to the Company, plus interest
expense, less interest income, plus provision for income taxes, less benefit for
income taxes, plus depreciation, plus amortization of purchased intangible
assets, plus goodwill impairment charges, plus intangible asset impairment
charges, plus fixed asset and other long-lived asset impairment charges, plus
other non-operating expense, less non-operating income  all as presented in the
Company’s consolidated financial statements in the Company’s filings with the
U.S. Securities and Exchange Commission.

 

(i)  “EBITDA Growth Factor” for the Performance Period shall mean (i) the
Company’s Actual Cumulative EBITDA for the Performance Period divided by
(ii) the Baseline Cumulative EBITDA Amount, and the “EBITDA Growth Factor” shall
be calculated to the fourth decimal point.

 

B-3

--------------------------------------------------------------------------------


 

(j)                                    “Involuntary Termination Without Cause”
shall mean Participant’s involuntary termination of employment by the Company
other than for one of the following reasons:

 

(i)                                     The willful and continued failure of
Participant to perform substantially his or her duties to the Company as those
duties exist on the date of termination, other than any failure resulting from
circumstances outside Participant’s control, or from incapacity of Participant
due to physical or mental illness or Disability, or following Participant’s
delivery of notice of Constructive Termination, after a written demand for
substantial performance is delivered to Participant, which demand specifically
identifies the manner in which the Company believes the Participant has not
substantially performed his or her duties satisfactorily, and provided that the
Company demonstrates that such failure has a demonstrably harmful impact on the
Company or its reputation, and provided further that Participant has been given
a period of at least thirty (30) days to cure his or her failure in
performance.  No act or failure to act shall be considered “willful” unless it
is done, or omitted to be done, in bad faith or without reasonable belief that
the action was in the best interests of the Company or its Affiliates;

 

(ii)                                  Participant’s gross negligence or breach
of fiduciary duty to the Company involving personal profit, personal dishonesty
or recklessness, or Participant’s material breach of any agreement with the
Company, including a material violation of Company policies and procedures;
provided that such termination of employment occurs within twelve (12) months
following the Company’s discover of such event; or

 

(iii)                               Participant’s conviction (which has become
final) or entry of a plea of guilty or nolo contendere regarding an act that
would be deemed a felony under California or Federal criminal statutes (or any
comparable criminal laws of any jurisdiction in which Participant is permanently
employed by the Company or an Affiliate) that has a demonstrably harmful impact
on the Company’s business or reputation, as determined in good faith by the
Company’s Executive Compensation Committee, provided that such termination of
employment occurs within twelve (12) months following the Company’s discover of
such event.

 

(k)                                 “Measurement Date” means September 30, 2016.

 

(l)                                     “Performance Period” means the period
beginning on October 1, 2013 and ending on the Measurement Date.

 

(m)                             “Return on Equity” for the Performance Period
shall mean the Company’s net income return on equity for the Performance Period,
expressed as an average annual percentage of beginning equity (to the third
decimal point), determined as follows:

 

(i)                                     the sum of:

 

(A)                               the percentage determined by dividing (A) the
Company’s net income for the fiscal year ending September 30, 2014, by (B) the
Company’s beginning equity as of October 1, 2013; plus

 

(B)                               the percentage determined by dividing (A) the
Company’s net income for the fiscal year ending September 30, 2015, by (B) the
Company’s beginning equity as of October 1, 2014; plus

 

(C)                               the percentage determined by dividing (A) the
Company’s net income for the fiscal year ending September 30, 2016, by (B) the
Company’s beginning equity as of October 1, 2015;

 

(ii)                                  divided by three (3).

 

B-4

--------------------------------------------------------------------------------


 

The Company’s Return on Equity shall be determined in accordance with accounting
principles generally accepted in the United States.

 

(n)                                 “Sales” shall mean the revenues from the
Company’s sales, determined in accordance with accounting principles generally
accepted in the United States.

 

(o)                                 “Sales Growth Factor” for the Performance
Period shall mean (i) the Company’s Actual Cumulative Sales Amount for the
Performance Period divided by (ii) the Baseline Cumulative Sales Amount, and the
“Sales\ Growth Factor” shall be calculated to the fourth decimal point.

 

B-5

--------------------------------------------------------------------------------